Citation Nr: 1513937	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1993.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Although the Veteran at first requested a Board hearing, in August 2012 she withdrew that request.


FINDING OF FACT

The Veteran's current low back disability was chronically worsened by her service-connected bilateral lower extremity disabilities.


CONCLUSION OF LAW

The criteria for service connection for low back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set forth at 38 U.S.C.A. §§ 5103(a), 5103A.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Merits

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

That the Veteran has been diagnosed with low back disability is not in doubt.  X-rays showed left lateral discs bulging and disc protrusion with facet arthropathy.   See December 2012 VA Radiology Report.  

The Veteran was afforded a VA examination in April 2009.  There, the examiner opined, inter alia, that it was less likely as not that the Veteran's low back disability was related to any in-service injury.  As rationale, the examiner explained that while the Veteran noted low back pain upon separation from service, there was no evidence of any low back pain treatment during service.  The examiner stated that if there was more in-service evidence of low back pain, she may reconsider her opinion.  

The Veteran submitted a private etiological opinion authored by Dr. W.R., a chiropractor, dated in August 2010.  Dr. W.R. explained that the Veteran's service-connected bilateral diffuse periostitis of the tibia, bilateral knee strains, bilateral plantar fasciitis, and left leg varicose veins exacerbate the Veteran's low back disability.  Dr. W.R. stated that those disabilities cause much pain in the Veteran's lower extremities and make ambulation painful.  Dr. W.R. further explained that painful ambulation causes instability of the Veteran's pelvis which, in turn, has caused her current low back disability.  Dr. W.R. also posited that the Veteran's service-connected lower extremity disabilities force her to remain seated for long periods of time, which further aggravates the Veteran's low back disability.

The Board finds both etiological opinions competent and credible.  As such, both are entitled to probative weight.  However, Dr. W.R.'s opinion is essentially uncontroverted by the April 2009 VA examiner.  The VA examiner does not address the theory of aggravation.  See Allen, 7 Vet. App. at 448-49.  Instead, the examiner's opinion focuses heavily on whether the Veteran's low back disability is related to service or whether the low back disability was caused by an in-service injury.  The only evidence concerning whether the Veteran's low back disability is aggravated by his service-connected bilateral lower extremity disabilities is the August 2010 opinion of Dr. W.R., which supports a finding of service connection on a secondary basis.  Indeed, as there is no real evidence against Dr. W.R.'s positive etiological opinion, the weight of the evidence is in favor of the Veteran's claim and service connection for low back disability is warranted.  


ORDER

Entitlement to service connection for low back disability is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


